727 S.E.2d 548 (2012)
STATE
v.
Yajaira Libetana JOA.
No. 290P12-1.
Supreme Court of North Carolina.
July 9, 2012.
Robert M. Curran, Special Deputy Attorney General, for State of North Carolina.
Yajaira Libetana Joa, Cary, for Joa, Yajaira Libetana.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 9th of July 2012 by Defendant for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 9th of July 2012."